Exhibit 10.89

THE GYMBOREE CORPORATION

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

The components of non-employee director compensation are set forth below.
Directors who are employees of the Company do not receive any compensation for
their services as directors.

 

     Effective as of
June 12, 2007  

Annual Board retainer fee (except for the Chairman of the Audit Committee)

   $ 50,000 (1)

Annual retainer fee for the Chairman of Audit Committee

   $ 60,000 (1)

Annual automatic grant of shares of restricted stock of the Company

   $ 110,000 (2)

 

(1) The annual retainer fee is paid on a quarterly basis on the first day of the
fiscal quarter. In addition, the Company reimburses non-employee directors for
actual travel and out-of-pocket expenses incurred in connection with their
services. There are no additional fees for meeting attendance.

 

(2) The annual automatic grant of Company restricted stock is granted on the
date of each annual meeting of stockholders. All shares of restricted stock are
granted under the Company’s 2004 Equity Incentive Plan, and the number of shares
to be granted is determined by dividing the cash value of the grant of shares of
restricted stock by the closing price for the Company’s common stock on that
date as reported on the NASDAQ Stock Market LLC. Shares subject to the
restricted stock awards are subject to a forfeiture restriction that lapses with
respect to one-third of the shares per year. The forfeiture restriction will
lapse on an accelerated basis upon retirement.

In addition to the foregoing, all directors receive discounts on Company
merchandise and on participation in Gymboree Play & Music programs.